Case 3:20-cv-00017-MMH-JBT Document 49 Filed 03/17/21 Page 1 of 9 PageID 474




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

MERLIN KAUFFMAN, an individual                      CIVIL ACTION NO: 3:20-cv-17-J-34JBT
     Plaintiff,

v.

TRANS HIGH CORPORATION, a New
York company and HIGH TIMES HOLDING
CORPORATION, a Delaware company
       Defendant.
                                  /

     PLAINTIFF’S MOTION TO COMPEL DEPOSITIONS AND FOR EXTENSION OF
       DISCOVERY DEADLINE EXCLUSIVELY LIMITED TO THE DEPOSITIONS

        Plaintiff, Merlin Kauffman (the “Plaintiff”), by and through undersigned counsel, and

pursuant to Federal Rules of Civil Procedure and the M.D. Fla. Local Rules, hereby files his

Motion to Compel Depositions and For Extension of Discovery Deadline Exclusively Limited to

the Depositions, and states as follows:

        1.     The discovery deadline in this cause is set for March 31, 2021. [Doc. 47].

        2.     Defendants’ February 19, 2021 deadline for disclosure of expert reports, and their

March 8, 2021 deadline to rebut Plaintiff’s February 5, 2021 expert report, came and went with no

action on Defendants’ part, while Plaintiff was prepared to address their contents during

Defendants’ anticipated depositions.

        3.     On February 25, 2021, Plaintiff served on Defendants’ counsel Plaintiff’s Notice

of Rule 30(B)(6) Deposition of Defendant High Times Holding Corporation, scheduling the

deposition for March 12, 2021. See Exhibit “A” hereto.

        4.     On February 25, 2021, Plaintiff served on Defendants’ counsel Plaintiff’s Notice

of Rule 30(B)(6) Deposition of Defendant Trans High Corporation, scheduling the deposition for

March 15, 2021. See Exhibit “B” hereto.
                                                1
Case 3:20-cv-00017-MMH-JBT Document 49 Filed 03/17/21 Page 2 of 9 PageID 475




          5.    Defendants’ counsel confirmed Adam Levin and Justin Ehrlich as the corporate

representatives for the depositions.

          6.    On February 25, 2021, Plaintiff served on Defendants’ counsel Plaintiff’s Notice

of Deposition of Stormy Simon, scheduling the deposition for March 12, 2021. See Exhibit “C”

hereto.

          7.    Stormy Simon was listed on Defendants’ Initial Disclosures as the person with

knowledge of the “[c]ommunications with Defendants’ Board regarding it rejection of a sale of

the Domain[,]” and provided her last known address as “c/o” Defendant’s counsel, Michael J.

Kapin, Kapin LLC. See Exhibit “D” hereto. As of the date of this filing Ms. Simon remains listed

in that manner.

          8.    Further, both Defendants’ responses to Interrogatory No. 8 listed Stormy Simon as

one of Defendants’ directors “[a]t all times relevant to this action.”

          9.    However, Defendants’ counsel has since adopted the position, via email, that

Stormy Simon is no longer on Defendants’ Board of Directors, although Defendants failed to

amend their Interrogatory No. 8 Responses, Initial Disclosures, or otherwise update her contact

information.

          10.   Defendants now take the extreme position that they are unsure of Ms. Simon’s

current whereabouts, and refuse to accept service of a non-party subpoena, despite being listed as

the means for contact on the Initial Disclosures. See Exhibit “E” hereto, consisting of an email

chain including redactions of privileged settlement communications.

          11.   On March 5, 2021, one of Defendants’ active counsel requested that the depositions

“be put out for a few weeks” due to the counsel “transitioning off this case[,]” “as well as general

delays caused by COVID-19.” See Exhibit “E” hereto.


                                                  2
Case 3:20-cv-00017-MMH-JBT Document 49 Filed 03/17/21 Page 3 of 9 PageID 476




       12.     On March 10, 2021, Defendants filed their Motion to Modify Scheduling Order

[Doc. 48], which seeks to continue the trial in this action and all pre-trial deadlines by sixty (60)

days due to a purported withdrawal of one of the counsel (no motion has yet been filed), and

Defendants’ failure to diligently and timely pursue discovery explained in Plaintiff’s opposition to

said motion filed simultaneously herewith.

       13.     Defendants’ counsel continued to seek that the depositions be rescheduled for

various reasons, and Plaintiff’s counsel agreed to do so, but only within the discovery period, by

March 31, 2021. See Exhibit “E” hereto.

       14.     To-date, Defendants’ counsel failed to provide available deposition dates for

corporate designee Justin Ehrlich or Stormy Simon within the discovery period, likely to further

their efforts to modify the Scheduling Order in order to enable Defendants to conduct late

discovery, which they failed to conduct in a timely fashion.

       15.     Counsel for Defendants confirmed during a meet-and-confer telephone conference

that communications with the Defendants for scheduling and witness availability are occurring

through the in-house counsel of Defendants. It appears as though this is the same in-house counsel

who signed the Interrogatory Responses.

       16.     On multiple occasions throughout the email communications seeking to cooperate

and reschedule the depositions, Plaintiff indicated that all communications regarding Ms. Simon

were necessarily forced to go through outside listed counsel, as required by their Initial

Disclosures. See Exhibit “E” hereto.

       17.     Now, Defendants take the position that Plaintiff is responsible for locating Ms.

Simon, despite listing her as a Board of Directors member and on their Initial Disclosures. A

change in Ms. Simon’s status on that Board was completely within the knowledge of Defendants,


                                                 3
Case 3:20-cv-00017-MMH-JBT Document 49 Filed 03/17/21 Page 4 of 9 PageID 477




who seek to distract and delay with gamesmanship regarding the rescheduling, service of

depositions and alleged late “change” in counsel.

       18.     Therefore, Plaintiff respectfully requests an Order compelling the depositions of

Stormy Simon and Justin Ehrlich as a corporate representative of Defendants and/or compelling

Defendants to disclose the last known contact information of MS. Simon, and an extension of time

as necessary of the discovery deadline to schedule and conduct the depositions.

       19.     Further, should the depositions already noticed by Plaintiff not be rescheduled for

prior to the existing discovery deadline of March 31, 2021, Plaintiff hereby respectfully requests

an order extending the discovery deadline solely as to Plaintiff’s depositions.

                                      Memorandum of Law

       Here, by and through Defendants’ counsel, Defendants and Stormy Simon (who was

identified by Defendants as their board member) were served proper notices for depositions, but

refused to appear as scheduled and demanded that the depositions be rescheduled, failing to

provide available dates within the discovery period by March 31, 2021. As a result, Plaintiff is left

with seeking to extend the discovery deadlines to conduct these depositions and to compel

cooperation and appearance by a designated corporate representative.

       Fed. R. Civ. P. 16(b)(4) provides that, after a scheduling order is entered, it “may be

modified only for good cause and with the judge’s consent.” Courts in the Middle District of

Florida have concluded that a motion to reopen discovery constitutes a modification of the Case

Management and Scheduling Order. See Inglis v. Wells Fargo Bank N.A., 2017 WL 416989, at *2

(M.D. Fla. Jan. 31, 2017) (citing Davken, Inc. v. City of Daytona Beach Shores, 2006 WL 1232819,

at *4 (M.D. Fla. May 5, 2006)); United States v. Stinson, 2016 WL 2784118, at *2 (M.D. Fla. May

13, 2016); Butterworth v. Laboratory Corporation of America Holdings, 2011 WL 13137954, at


                                                 4
Case 3:20-cv-00017-MMH-JBT Document 49 Filed 03/17/21 Page 5 of 9 PageID 478




*5 (M.D. Fla. Oct. 26, 2011). Thus, courts in the Middle District have applied the good cause

standard set forth in Fed. R. Civ. P. 16(b)(4) in determining whether to reopen discovery. Id. “This

good cause standard precludes modification unless the schedule cannot be met despite the

diligence of the party seeking the extension.” Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th

Cir. 1998) (quotations omitted); see also Robles v. Costco Wholesale Corp., 2019 WL 8014502,

at *2 (M.D. Fla. Sept. 13, 2019).

       Unlike Defendants’ Motion to Continue [Doc. 48] to extend all case deadlines, this Motion

is limited to extending the discovery period only. An opposition to the Motion to Continue is being

filed concurrently herewith. Unlike Defendants’ motion, there is good cause for this extension

request, as noted throughout the factual recitation above, along with the attached email chain in

Exhibit “E.” Plaintiff has been diligent in his attempts to communicate and coordinate, but has

received mixed results. This request comes only after exhausting all attempts to reschedule the

depositions of one designated corporate representative, Mr. Ehrlich, and a previously identified

director, Ms. Simon. Plaintiff made Defendants’ counsel aware of his concerns over this Court’s

scheduling Order [Doc. 47], specifically, that this Court will not hear discovery disputes during a

stipulated continuance. See Exhibit “E” hereto. Despite significant attempts and diligence by the

undersigned, Plaintiff is now forced to seek this Court’s assistance.

       “[P]arties are entitled to discovery regarding any nonprivileged matter that is
       relevant to any party's claim or defense and proportional to the needs of the case,
       considering various factors. Fed. R. Civ. P. 26(b)(1). Under Rule 26, however, the
       Court has broad discretion to limit the time, place, and manner of discovery as
       required “to protect a party or person from annoyance, embarrassment, oppression,
       or undue burden or expense.” Fed. R. Civ. P. 26(c). The Court's exercise of
       discretion to appropriately fashion the scope and effect of discovery will be
       sustained unless it abuses that discretion to the prejudice of a party. Amey, Inc. v.
       Gulf Abstract & Title, Inc., 758 F.2d 1486, 1505 (11th Cir.1985); see also Moore
       v. Armour Pharm. Co., 927 F.2d 1194, 1197 (11th Cir.1991) (“The trial court...has
       wide discretion in setting the limits of discovery, and its decisions will not be


                                                 5
Case 3:20-cv-00017-MMH-JBT Document 49 Filed 03/17/21 Page 6 of 9 PageID 479




          reversed unless a clearly erroneous principle of law is applied, or no evidence
          rationally supports the decision.”).”

Gonzalez v. Ocwen Loan Servicing, LLC, 5:18-CV-340-OC-30PRL, 2018 WL 6191319, at *1

(M.D. Fla. Nov. 28, 2018)(granting motion to compel depositions after Defendants refused to

schedule 30(b)(6) deposition).

          In the instant matter, the depositions were timely and properly noticed and served on

counsel for Defendants. Despite the alleged last-minute change in counsel, the undersigned

exchanged multiple emails with Defendants’ counsel in an attempt to reschedule. During such

activity, Defendants were able to make clear that they would have two corporate 30(b)(6)

designees to cover different topics, Mr. Levin and Mr. Ehrlich. Since Defendants have expressly

designated more than one deponent, Plaintiff has been unable to receive a commitment from

Defendants on scheduling Mr. Ehrlich. Concurrently with this Motion, Plaintiff has re-noticed Mr.

Levin’s 30(b)(6) portions for each Defendant, including within his personal capacity, which

Defendants expressly agreed would be permitted. Plaintiff has also concurrently served a Rule 45

Subpoena for Ms. Simon to counsel for Defendants, despite counsel’s position that “any such

subpoena will disregarded by me for the reasons stated. Don’t waste your time.” See Exhibit “E”

hereto.

          Fed.R.Civ.P. 30(b)(6) places the burden of identifying a responsive witness on the
          corporation. Voyeur v. City of Tampa, 8:99-cv-2180-T-24F, 2000 U.S. Dist. LEXIS
          22593 at *2 (M.D.Fla. May 8, 2000). A corporation cannot avoid answering
          questions by producing a corporate representative lacking corporate knowledge. Id.
          If a corporation or other entity fails to make a designation under Rule 30(b)(6), the
          discovering party may move for an order compelling designation. Fed.R.Civ.P.
          37(a)(2)(B). An evasive or incomplete response is to be treated as a failure to
          disclose or respond. Fed.R.Civ.P. 37(a)(3). Moreover, if a party or person
          designated under Rule 30(b)(6) fails to obey an order to provide or permit
          discovery, a court may issue an order designating certain facts to be established in
          accordance with the claim of the party obtaining the order. Fed.R.Civ.P.
          37(b)(2)(A).


                                                   6
Case 3:20-cv-00017-MMH-JBT Document 49 Filed 03/17/21 Page 7 of 9 PageID 480




Geico Cas. Co. v. Beauford, 805CV697T24EAJ, 2007 WL 1192446, at *2 (M.D. Fla. Apr. 23,

2007).

         Since Defendants continue to delay with the scheduling of Mr. Ehrlich, Plaintiff is forced

to seek intervention from this Court. It is clear that Defendants reviewed the Notices of Deposition,

and have already determined that there are two designees capable of answering questions about

the 16 topics identified therein.

         A party “may depose, any person, including a party, without leave of court except
         as provided in Rule 30(a)(2).” Fed. R. Civ. P. 30(a)(1). If a party names a private
         corporation as the deponent, the named corporation “must designate one or more
         officers, directors, or managing agents, or designate other persons who consent to
         testify on its behalf.” Fed. R. Civ. P. 30(b)(6). The persons designated “must testify
         about information known or reasonably available to the organization.” Fed. R. Civ.
         P. 30(b)(6). “The party seeking discovery must describe the matters with reasonable
         particularity and the responding corporation or entity must produce one or more
         witnesses who can testify about the corporation's knowledge of the noticed topics.”
         QBE Ins. Corp. v. Jorda Enterprises, Inc., 277 F.R.D. 676, 688 (S.D. Fla. 2012)
         (citation omitted). Moreover, “[t]he designating party has a duty to designate more
         than one deponent if necessary to respond to questions on all relevant areas of
         inquiry listed in the notice.” Id. (citation omitted). A party's failure to comply with
         its Rule 30(b)(6) obligations exposes it to various sanctions, including imposition
         of costs, preclusion of testimony, and entry of default. Id. at 690; see also Sciarretta
         v. Lincoln Nat. Life Ins. Co., 778 F.3d 1205, 1213 (11th Cir. 2015) (discussing the
         court's inherent power to impose sanctions sua sponte upon a finding of bad faith
         in meeting Rule 30(b)(6) obligations). Additionally, a party's failure to properly
         designate a Rule 30(b)(6) witness can be viewed as non-appearance by that party,
         thus justifying the imposition of sanctions against it. Id.

Sprague v. Indep. Bank, 2016 WL 6778931, at *3 (M.D. Fla. 2016)

         Since the March 5 notification from Mr. Kapin that he would be “transitioning” off this

case, the undersigned has diligently sent at least 12 emails to Defendants’ counsel, and had two

phone calls trying to coordinate and cooperate on completing discovery through these depositions

in a timely manner. The Initial Disclosures listed Adam Levin, Stormy Simon, Justin Ehrlich, and

Colleen Manley in connection with Defendants’ Board of Directors, and the last known contact

information was “care of” Defendants’ counsel. Only after being noticed for deposition did they
                                                    7
Case 3:20-cv-00017-MMH-JBT Document 49 Filed 03/17/21 Page 8 of 9 PageID 481




take a position that Defendants either could not or would not coordinate scheduling Ms. Simon’s

depositions, and instead played shell games. It is unreasonable that Defendants take the position

that Plaintiff must now locate Ms. Simon, after their own willful delay and obstruction.

       This is not a situation with an inexperienced small business or solo entrepreneur, but

instead Defendants have in-house counsel (who signed the interrogatories) who appears to be

complicit in and helping to exacerbate these delays and procedural roadblocks. Considering that

all of these depositions are to occur via Zoom, and do not require any travel for the deponents, the

coordination efforts should have been much simpler. This is even more apparent when noting that

Mr. Ehrlich is apparently still a member of the Board of Directors and that Ms. Simon was one at

least a few months ago. It appears as though Defendants used this change in counsel, delays in

rescheduling depositions, and moving target approach regarding Ms. Simon, all to rehabilitate their

defense and tactically support their own Motion to Continue all case deadlines. Defendants should

not be rewarded, and Plaintiffs should not be prejudiced.

       WHEREFORE, Plaintiff respectfully requests that the Court enter an order (1) compelling

the deposition of Justin Ehrlich as a corporate representative of Defendants, (2) compelling

Defendants to update their initial disclosures and provide the last known contact information for

Ms. Simon; (3) an order extending the discovery deadline only so that Plaintiff can get Ms. Simon

served with a subpoena and to take her deposition, and such other and further relief as it deems

just and proper.

                                Local Rule 3.01(g) Certification

       Pursuant to Local Rule 3.01(g), I hereby certify that the undersigned counsel has conferred

with the opposing party by telephone and email, who agreed to a continuance of the deadlines for

discovery purposes, but opposes the motion to compel. Specifically, Defendants’ counsel


                                                 8
Case 3:20-cv-00017-MMH-JBT Document 49 Filed 03/17/21 Page 9 of 9 PageID 482




confirmed via email as follows: “I do not oppose an extension of time to conduct these depositions.

I do oppose any motion for any order compelling anyone’s appearance.”

March 17, 2021.                               Respectfully Submitted:

                                              /s/Darren Spielman
                                              Darren Spielman, Esq. (FL Bar No 10868)
                                              DSpielman@Conceptlaw.com
                                              Robert C. Kain, Jr., Esq. (FL Bar No. 266760)
                                              RKain@Conceptlaw.com
                                              The Concept Law Group, P.A.
                                              6400 N. Andrews Ave., Suite 500
                                              Fort Lauderdale, Fl 33309
                                              ph: 754-300-1500
                                              fax: 754-300-1501
                                              Counsel for Plaintiff

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 17, 2021, that the foregoing document is being filed
via ECF and served this day on all counsel of record identified below on the Service List via email.


                                      By:     /s/Darren Spielman
                                              Darren Spielman


Michael J. Kapin (pro hac vice)
LAW OFFICES OF MICHAEL J. KAPIN
1133 Broadway, Suite 1001
New York, New York 10010
(212) 513-0500 | FAX (866) 575-5019
mikekapin@gmail.com

THE BEHAR LAW FIRM, P.A.
Attorneys for Defendants
3323 N.E. 163rd Street, Suite 402
North Miami Beach, FL 33160
Tel: (786) 735-3300
Fax: (786) 735-3307
hrb@beharlegal.com
sms@beharlegal.com
np@beharlegal.com



                                                 9
